The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 August 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8, 10-15, 19-20 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 9-12, 16-18.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 14 / 20, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 14 / 20, in part, recites 
 “running a … numerical partial differential equation solver on at least one partial differential equation representing at least one physical constraint of a physical system, to generate a training data set, wherein a true potential corresponds to an exact solution to said at least one partial differential equation” (math relation), “using a … machine learning system, learning, from said training data set, a surrogate of a gradient of said true potential; using said computerized machine learning system, applying Langevin sampling to said learned surrogate of said gradient, to obtain a plurality of samples corresponding to candidate designs for said physical system; and making said plurality of samples available to a fabrication entity” (mental process).
The limitations of “running a … numerical partial differential equation solver on at least one partial differential equation representing at least one physical constraint of a physical system, to generate a training data set, wherein a true potential corresponds to an exact solution to said at least one partial differential equation”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of factorizing / initializing / optimizing matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation “using a … machine learning system, learning, from said training data set, a surrogate of a gradient of said true potential; using said computerized machine learning system, applying Langevin sampling to said learned surrogate of said gradient, to obtain a plurality of samples corresponding to candidate designs for said physical system; and making said plurality of samples available to a fabrication entity”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “using”, “learning”, “applying”, “making … available”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human product fabrication process engineer could twig design parameters to optimize the fabrication for design using certain statistical models), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 1 4 / 20 recites the additional elements of generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from non-transitory computer readable medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 14 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-13 / 15-19 are dependent on claim 1 / 14and include all the limitations of claim 1 / 14. Therefore, claims 2-13 / 15-19 recite the same abstract ideas. 
With regards to claims 2-13 / 15-19, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Girolami, et al., “Riemann manifold Langevin and Hamiltonian Monte Carlo methods”, J.R. Statist.Soc.B (2011) 73, Part 2, pp.123-214 [hereafter Girolami] in view of Steingrimsson, et al., US-PGPUB NO.20200257933A1 [hereafter Steingrimsson].

With regards to claim 1, Girolami in view of Steingrimsson teaches 
“A method comprising: 
running a computerized numerical partial differential equation solver on at least one partial differential equation representing at least one physical constraint of a physical system, to generate a training data set, wherein a true potential corresponds to an exact solution to said at least one partial differential equation (Girolami, 10. Method Metropolis adjusted Langevin algorithm and Riemann manifold Hamiltonian Monte Carlo sampling for inference in non-linear differential equation models); using a computerized machine learning system, learning, from said training data set, a surrogate of a gradient of said true potential (Girolami, Appendix B: Expressions required for log-Gaussian Cox process model: 

    PNG
    media_image1.png
    134
    783
    media_image1.png
    Greyscale

); using said computerized machine learning system, applying Langevin sampling to said learned surrogate of said gradient, to obtain a plurality of samples (Girolami, 

    PNG
    media_image2.png
    387
    777
    media_image2.png
    Greyscale

) ….”.
Girolami does not explicitly detail “samples corresponding to candidate designs for said physical system; and making said plurality of samples available to a fabrication entity”.
However Steingrimsson teaches “samples corresponding to candidate designs for said physical system; and making said plurality of samples available to a fabrication entity (Steingrimsson, ‘Application of AI or ML to the Design of Material AM Processes or Intelligent AM Systems’: [0028]-[0038], [0036], )
)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami and Steingrimsson before him or her, to modify the Langevin sampling process of Girolami to include design exploration for fabrication as shown in Steingrimsson.   
The motivation for doing so would have been for predicting fabrication outcome of designs (Steingrimsson, Abstract). 

With regards to claim 2, Girolami in view of Steingrimsson teaches 
“The method of Claim 1”
Girolami does not explicitly detail “wherein learning said surrogate gradient comprises: fitting a surrogate model to said data via deep learning; and learning a gradient of said surrogate model to obtain said surrogate gradient”.
However Steingrimsson teaches “wherein learning said surrogate gradient comprises: fitting a surrogate model to said data via deep learning; and learning a gradient of said surrogate model to obtain said surrogate gradient (Steingrimsson, FIG.38, [0252], ‘Machine learning may account for all the parameters affecting fatigue life of AM components’, [0258], ‘We refer to deep learning as a subset of machine learning’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami and Steingrimsson before him or her, to modify the Langevin sampling process of Girolami to include machine learning as shown in Steingrimsson.   
The motivation for doing so would have been for predicting fabrication outcome of designs (Steingrimsson, Abstract). 

With regards to claim 8, Girolami in view of Steingrimsson teaches 
“The method of Claim 2, wherein said Langevin sampling is carried out subject to a plurality of equality and inequality constraints (Girolami, 8. Manifold Metropolis adjusted Langevin algorithm and Riemann manifold Hamiltonian Monte Carlo sampling for a stochastic volatility model: ‘One way to deal with the constrains on the values … is to implement a transformation …’)”.

Claims 14-15, 20 are substantially similar to claims 1-2, 8. The arguments as given above for claims 1-2, 8 are applied, mutatis mutandis, to claims 14-15, 20, therefore the rejection of claims 1-2, 8 are applied accordingly.

The combined teaching described above will be referred as Girolami + Steingrimsson hereafter.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Girolami, et al., “Riemann manifold Langevin and Hamiltonian Monte Carlo methods”, J.R. Statist.Soc.B (2011) 73, Part 2, pp.123-214 [hereafter Girolami] in view of Steingrimsson, et al., US-PGPUB NO.20200257933A1 [hereafter Steingrimsson] and Bubeck, et al., “Finite-Time Analysis of Projected Langevin Monte Carlo”, Advances in Neural Information Processing 28 (NIPS 2015) [hereafter Bubeck].

With regards to claim 3, Girolami + Steingrimsson teaches 
“The method of Claim 2”
Girolami + Steingrimsson does not explicitly detail “wherein said Langevin sampling comprises projected Langevin dynamics”.
However Bubeck teaches “wherein said Langevin sampling comprises projected Langevin dynamics (Bubeck, 1.1 Main Result: 

    PNG
    media_image3.png
    165
    670
    media_image3.png
    Greyscale
)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami + Steingrimsson and Bubeck before him or her, to modify the Langevin sampling process of Girolami + Steingrimsson to include projected Langevin process as shown in Bubeck.   
The motivation for doing so would have been for faster conversion (Bubeck, Abstract). 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Girolami, et al., “Riemann manifold Langevin and Hamiltonian Monte Carlo methods”, J.R. Statist.Soc.B (2011) 73, Part 2, pp.123-214 [hereafter Girolami] in view of Steingrimsson, et al., US-PGPUB NO.20200257933A1 [hereafter Steingrimsson] and Wibisono, et al., “Proximal Langevin Algorithm: Rapid Convergence Under Isoperimetry”, arXiv: 1911.01469v1 [stat.ML] 4 Nov 2019 [hereafter Wibisono].

With regards to claim 4, Girolami + Steingrimsson teaches 
“The method of Claim 2”
Girolami + Steingrimsson does not explicitly detail “wherein said Langevin sampling comprises proximal Langevin dynamics”.
However Wibisono teaches “wherein said Langevin sampling comprises proximal Langevin dynamics (Wibisono, 2.1 Proximal Langevin Algorithm)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami + Steingrimsson and Wibisono before him or her, to modify the Langevin sampling process of Girolami + Steingrimsson to include Proximal Langevin algorithm as shown in Wibisono.   
The motivation for doing so would have been for rapid conversion (WIbisono, Abstract). 

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Girolami, et al., “Riemann manifold Langevin and Hamiltonian Monte Carlo methods”, J.R. Statist.Soc.B (2011) 73, Part 2, pp.123-214 [hereafter Girolami] in view of Steingrimsson, et al., US-PGPUB NO.20200257933A1 [hereafter Steingrimsson] and WANG, US-PGPUB NO.20190197404A1 [hereafter WANG].

With regards to claim 5, Girolami + Steingrimsson teaches 
“The method of Claim 2”
Girolami + Steingrimsson does not explicitly detail “wherein learning said surrogate gradient comprises zero order surrogate gradient estimation”.
However WASNG teaches “wherein learning said surrogate gradient comprises zero order surrogate gradient estimation (WANG, [0043], ‘uses the zero-order term in the Taylor expansion as its approximation to the gradient’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami + Steingrimsson and WANG before him or her, to modify the Langevin sampling process of Girolami + Steingrimsson to include zero-order gradient estimation as shown in WANG.   
The motivation for doing so would have been for asynchronous training of ML model (WANG, Abstract). 

With regards to claim 7, Girolami + Steingrimsson teaches 
“The method of Claim 2”
Girolami + Steingrimsson does not explicitly detail “wherein learning said surrogate gradient comprises Taylor learning”.
However WANG teaches “wherein learning said surrogate gradient comprises Taylor learning (WANG, [0043], ‘uses the zero-order term in the Taylor expansion as its approximation to the gradient’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami + Steingrimsson and WANG before him or her, to modify the Langevin sampling process of Girolami + Steingrimsson to include Taylor learning as shown in WANG.   
The motivation for doing so would have been for asynchronous training of ML model (WANG, Abstract). 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Girolami, et al., “Riemann manifold Langevin and Hamiltonian Monte Carlo methods”, J.R. Statist.Soc.B (2011) 73, Part 2, pp.123-214 [hereafter Girolami] in view of Steingrimsson, et al., US-PGPUB NO.20200257933A1 [hereafter Steingrimsson] and Shi, et al., “Hermite learning with gradient data”, Journal of Computational and Applied Mathematics 233 (2010) 3046-3059 [hereafter Shi].

With regards to claim 6, Girolami + Steingrimsson teaches 
“The method of Claim 2”
Girolami + Steingrimsson does not explicitly detail “wherein learning said surrogate gradient comprises Hermite learning”.
However Shi teaches “wherein learning said surrogate gradient comprises Hermite learning (Shi, 1. Introduction and main results:

    PNG
    media_image4.png
    114
    794
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami + Steingrimsson and WANG before him or her, to modify the Langevin sampling process of Girolami + Steingrimsson to include Hermite learning as shown in WANG.   
The motivation for doing so would have been for learning from data involving function values (Shi, Abstract). 

Claims 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Girolami, et al., “Riemann manifold Langevin and Hamiltonian Monte Carlo methods”, J.R. Statist.Soc.B (2011) 73, Part 2, pp.123-214 [hereafter Girolami] in view of Steingrimsson, et al., US-PGPUB NO.20200257933A1 [hereafter Steingrimsson] and Darve, et al., “Computing generalized Langevin equations and generalized Fokker-Planck equations”, PNAS, Vol.106, No.27, July 7 2009,  [hereafter Darve].

With regards to claim 13, Girolami + Steingrimsson teaches 
“The method of Claim 2”
Girolami + Steingrimsson does not explicitly detail “The method of Claim 2, further comprising refraining from numerically solving said at least one partial differential equation, subsequent to generating said training data set”.
However Shi teaches replacing solving complicated PDE by Langevin approximation (Shi, Implicit Water Model: ‘the water molecules are removed from the system and replaced by a model;  … The fluctuating part is typically approximated by a Langevin term’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Girolami + Steingrimsson and Shi before him or her, to modify the Langevin sampling process of Girolami + Steingrimsson to replace PDE by Langevin approximation as shown in Shi.   
The motivation for doing so would have been for reducing computation complexity (Shi, Abstract). 

Claim 19 is substantially similar to claims 13. The arguments as given above for claim 13 are applied, mutatis mutandis, to claim 19, therefore the rejection of claims 13 are applied accordingly.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128